Citation Nr: 1715072	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 17, 2008, for the award of service connection for chronic asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to January 1969.  He died in April 2014.  The appellant is his surviving child and the substitute party for this appeal which was pending at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran had requested a travel board hearing in his April 2011 substantive appeal.  He was placed on the list of persons wanting to appear at a travel board hearing, but the Veteran died in April 2014 before the hearing was scheduled.  As the appellant is the substitute claimant in this matter and the record does not demonstrate that the RO scheduled the requested hearing, a remand is required to schedule the appellant for a Travel Board hearing so that she may provide evidence in support of the claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at her local RO addressing the issue of entitlement to an effective date earlier than January 17, 2008, for the award of service connection for chronic asthmatic bronchitis.  Once scheduled, the RO must inform the appellant and her representative of the date and time of the scheduled hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE. L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




